Title: From George Washington to Samuel Huntington, 16 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor April 16-19th 1781
                        
                        I have the honor to acknowledge the receipt of Your Excellency’s letters of the 4th and 5th instant, with the
                            papers inclosed. The last did not arrive ’till the 14th. Previous to the receipt of it, I had directed the Commissary of
                            Prisoners to renew a proposal some time since made the enemy for exchanging General Burgoigne, and a ballance of private
                            prisoners due to us, against the residue of our officers on Long Island, and as many of the Southern officers as would
                            make up the difference. My motives for this proposal were these—General Burgoigne is said to be in an ill state of health;
                            his death would deprive us in exchanges of the value of 1040 private men, or officers equivalent, according to the tariff
                            which has been settled. I thought it adviseable not to risk so considerable a loss, when his exchange would give relief to
                            a number of our officers in captivity, and disembarrass the public of the inconvenience of maintaining them there.
                        The moment I received your letter, I wrote to Mr Skinner countermanding his instructions. I believe the
                            countermand will arrive before he has done any thing in the matter, but, if it does not I am persuaded, the enemy will
                            again reject the proposal. As soon as I hear from him, if things are situated as I expect, I will immediately execute the
                            order for the recall of General Burgoigne. To the best of my recollection all the other officers in Europe on parole have
                            been exchanged.
                        I have received advices through different channels, corresponding with that transmitted Congress by Mr
                            Foreman. They strongly assert that a further detachment is going from New York and that it is to be commanded by General
                            Clinton; but they are not equally positive as to the destination being for the Delaware. In the present state of Southern
                            affairs ’tis perhaps more probable, that Clinton is going with a reinforcement to take the command there. I have the honor
                            to be With great respect & esteem Yr Excellency’s Most Obedt & hume sert
                        
                            Go: Washington
                        
                        
                            P.S. April 19th I am this day honored with Yr Excellency’s letter of the 14th.
                        

                    